Citation Nr: 1211176	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-27 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis.

2.  Entitlement to service connection for macular degeneration, refractive error, incipient senile cataracts, and crowded optic nerve.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for joint pain.

6.  Entitlement to service connection for sleep disturbance.

7.  Entitlement to an increased initial rating for a cervical spine disability, rated 10 percent prior to November 10, 2009, and 20 percent since November 10, 2009.  

8.  Entitlement to an increased initial rating for a lumbar spine disability, rated 10 percent prior to November 10, 2009, and 20 percent since November 10, 2009.  

9.  Entitlement to a compensable rating for a right elbow disability prior to November 10, 2009, and a rating in excess of 10 percent since November 10, 2009.

10.  Entitlement to a compensable rating for trigger finger of the right third finger.


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968, to May 1968, from April 1991 to July 1991, from February 2003 to July 2004, and from February 2006 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and November 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.    

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the claims file shows that a remand is necessary before a decision on the merits of the claims can be reached.  

As an initial matter, the Board notes that it does not appear that all of the Veteran's service medical records have been associated with the claims file.  Records dated as early as 1996 were associated with the claims file.  However, the Veteran had periods of service in 1968 and 1991 and no records dated during those time periods are of record.  The Veteran's most recent service separation from shows 21 years of inactive duty.  It does not appear that any records for the Veteran's periods of inactive duty have been associated with the claims file.  The Appeals Management Center should attempt to obtain any records dated during those periods of active service and any period of inactive duty.  

The Veteran was last afforded VA examinations to assess his increased ratings claims in November 2009.  Although the Veteran has not alleged that the symptomatology of his disabilities has increased in severity, he has indicated that the currently assigned ratings do not accurately compensate the severity of his disabilities, and the examinations are over two years old.  Because the November 2009 examinations are somewhat stale, the Board finds that more current examinations are needed in this case.

With regard to the issue of entitlement to rhinitis, the Veteran's service medical records include examinations in April 2001 and March 2002 which do not include any findings related to rhinitis.  The Veteran reported asthma on an April 2001 report of medical history form prepared in conjunction with the April 2001 examination.  

VA outpatient treatment reports show that the Veteran was seen for a report of rhinitis in February 2005.  He reported that he had previously undergone a surgical procedure to remove nasal polyps.  

Service medical records for the Veteran's last period of service reflect complaints and treatment for allergies and nasal congestion which required the use of medications.  Allergic rhinitis was listed as part of the Veteran's medical history on an entry dated in July 2007.

A Veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.303(c) (2011).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2011).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

In order to properly assess the Veteran's claim for service connection for rhinitis, he should be scheduled for a VA examination which includes an opinion as to the etiology of the claimed rhinitis.  

With regard to the issue of entitlement to service connection for macular degeneration, refractive error, incipient senile cataracts, and crowded optic nerve, the Veteran's service medical records dated in June 2007 show a diagnosis of macular degeneration of both eyes, optic nerve hypoplasia of the right eye, and presbyopia.  Refractive error was also listed as one of the Veteran's problems in a July 2007 entry.  

The Veteran was afforded a VA examination in March 2008 at which time the examiner diagnosed the Veteran with refractive error, bilateral incipient senile cataracts, and small optic nerves with crowded optic nerve in the right eye.  The examiner opined that the Veteran's loss of vision was caused by or as a result of his refractive error and that the right eye crowded optic nerve was not related to his military service and was likely an anatomic variation.  The examiner noted that cluster headaches should not be ruled out.  With regard to the Veteran's symptoms (described as right eye stabbing pain and light flashes), the examiner was unable to resolve that issue without resort to mere speculation.  No determination was made with regard to whether macular degeneration was an appropriate diagnosis.  Because it is not clear whether macular degeneration is an appropriate diagnosis and because the examiner failed to offer an opinion as to the etiology of the diagnosed cataracts, another examination with etiology opinion should be obtained.  

With regard to the issues of headaches, fatigue, joint pain, and sleep disturbance, the Veteran has claimed those disabilities are due to anthrax vaccines.  Additionally, the Veteran has indicated that fatigue, joint pain, and sleep disturbance are a cluster of symptoms of fibromyalgia.  

The Veteran had service in Afghanistan during the time period from June 2006 to May 2007.  Thus, his claims for service connection must also be considered as possibly due to undiagnosed illnesses or as fibromyalgia.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011).  Compensation is warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations, or to a degree of 10 percent during the presumptive period prescribed by the Secretary.  The term "qualifying chronic disability" includes an undiagnosed illness, or a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2) (2011).  Objective indications of a qualifying chronic disability include both signs, in a medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2011).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii) (2011).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2011). 

Although the Veteran was afforded several examinations, the Veteran was not specifically examined for the purpose of ascertaining the nature and etiology of the claimed disorders.  Moreover, because the Veteran has confirmed service in the Southwest Asia theater of operations from 2006 to 2007, has reported symptomatology which may be a signs or symptoms of an undiagnosed illness, and the issue of service connection for an undiagnosed illness has not been adjudicated by the RO, the Board finds that an examination should be scheduled to determine whether the Veteran has an undiagnosed illness manifested by headaches, fatigue, joint pain, and sleep disturbance, whether any disorders are a medically unexplained chronic multi-symptom illness such as fibromyalgia, or whether they are otherwise related to service, including vaccinations for anthrax.  

Associated with the claims file are VA outpatient treatment reports dated from February to May 2005.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Records Center (NPRC) or any other appropriate agencies to obtain the Veteran's service medical records for periods of active service in 1968 and 1991 and all periods of inactive service.  Any available records should be associated with the claims file.  Any negative responses should be associated with the claims file.

2.  Obtain any VA outpatient treatment reports dated since May 2005.  If the Veteran identifies any other relevant medical records, those records should be obtained.  Any negative responses should be associated with the claims file.  

3.  Schedule the Veteran for the appropriate VA examinations to assess his service-connected cervical and lumbar spine disorders, right elbow epicondylitis and trigger finger of the right third finger.  The examiner must review the claims file and must note that review in the report.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and any results must be included in the examination report.  Range of motion studies must be conducted and all functional losses should be identified, such as pain on use, weakness, incoordination, fatigability, or excess motion.  The spine examination should include a neurological examination.  A complete rationale for any opinions expressed must be provided.

4.  Schedule the Veteran for a VA examination to assess his claimed rhinitis.  The examiner must review the claims file and must note that review in the report.  The report of examination should include a complete rationale for all opinions expressed.  Any necessary tests should be obtained.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that rhinitis is related to the Veteran's active service, including treatment for nasal congestion and allergies in service.  The examiner should also specifically state whether there is clear and unmistakable evidence that rhinitis existed prior to service and, if so, whether rhinitis was aggravated beyond the natural progression of the disorder by the Veteran's active service.

5.  Schedule the Veteran for a VA examination to determine the etiology of any current eye disability.  The examiner should review the claims file and should note that review in the examination report.  The report of examination should include a complete rationale for all opinions expressed.  Specifically the examiner should provide the following information:

a)  Diagnose all current eye disabilities.

b)  Is it at least as likely as not (50 percent or more probability) that any current eye disability is related to the Veteran's service, or to his inservice treatment for macular degeneration, optic nerve hypoplasia of the right eye, or presbyopia?

c)  For each eye disability diagnosed, please state whether that disability is refractive error or a congenital or developmental defect.

d)  For each eye disability found to be refractive error or a congenital or development defect, state whether that disability was increased in severity beyond the natural progress of the disorder during the Veteran's service.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed headaches, fatigue, joint pain, and sleep disturbance.  The examiner must review the claims file and must note that review in the report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  For any disorder found on examination, the examiner should opine as to whether it is at least as likely as not (probability of 50 percent or greater) that the disability had its onset as a result of military service or is otherwise related to active duty including vaccinations for anthrax.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's lay statements regarding the manifestations of the claimed disorders and provide a complete rationale for all opinions expressed.  The examiner should further indicate whether any symptomatology represents an objective indication of chronic disability resulting from an undiagnosed illness related to the Veteran's service in the Southwest Asia theater of operations, or a medically unexplained chronic multisymptom illness such as fibromyalgia.  For the claimed headaches, fatigue, joint pain, and sleep disturbance, the examiner should specifically state for each disorder whether the disorder can be attributed to a known clinical diagnosis.

7.  Then, readjudicate the claims.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

